                Case 6:17-bk-06539-CCJ              Doc 53      Filed 01/09/19        Page 1 of 4



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
 IN RE:

 PATRICIA A. HARTWIG,
 _______Debtor(s).________________________                     CASE NO.: 6:17-bk-06539-CCJ


                    AMENDED MOTION TO MODIFY CHAPTER 13 PLAN


                 NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING
         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
further notice or hearing unless a party in interest files a response within twenty-one (21) days from the date set
forth on the attached proof of service, plus an additional three days for service if any party was served by U.S.
Mail.

         If you object to the relief requested in this paper, you must file a response with the Clerk of the
Bankruptcy Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801and serve a copy on the
movant’s attorney, Marie S.M. Dickinson, 187 Ramblewood Dr., DeBary, FL 32713 , and any other appropriate
persons within the time allowed. If you file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing, or consider the response and grant or deny the relief requested without a
hearing.

         If you do not file a response within the time permitted, the Court will consider that you do not oppose
the relief requested in the paper, will proceed to consider the paper without further notice or hearing, and may
grant the relief requested.



The Debtor(s) respectfully request that the Court modify the Chapter 13 plan as follows:

        1. With respect to the monthly plan payments of $ 707.36, those payments shall:be
increased to $ 1531.27, effective February 2nd, 2019 and for each of the following monthly plan
payments until its conclusion. This payment would include $ 1392.06 to provide for the secured
creditor, Rushmore Loan Management Services, listed below and the $ 139.21 trustee fee.

     2. With respect to the final plan payment, the debtor requests a balloon payment in the
amount of $100,000.00 to be paid to the secured creditor, Rushmore Loan Management Services,
to satisfy Claim 1.

    3. Other modifications: Debtor requests that the plan period be modified to 60 months to
allow for the repayment of secured creditor.

     4. Debtor requests this modification to ensure that the secured arrearage amount
($112,707.48) in Claim 1 and the mortgage payment in the amount of $1,103.25 are provided for
in the plan.

     5. The plan, if modified, would be completed within sixty (60) months from commencement
of the case
             Case 6:17-bk-06539-CCJ           Doc 53      Filed 01/09/19     Page 2 of 4



       WHEREFORE, the Debtor(s) request that the Court modify the Chapter 13 plan as set
forth above.


                                                           ______________________________
                                                           MARIE S. DICKINSON, ESQUIRE
                                                           Florida Bar Number 126215
                                                           187 Ramblewood Drive
                                                           DeBary, FL 32713
                                                           Phone: 407.322.6012
                                                           Facsimile: 407.386.7229
                                                           E-Mail: servicedickinsonlaw@gmail.com


                                 CERTIFICATE OF MAILING

         I HEREBY CERTIFY that a true and correct copy of the undersigned’s Amended
 Motion to Modify Chapter 13 Plan has been provided by U.S. Mail, postage prepaid, or
 electronic delivery, to those creditor’s and/or parties in interest listed on the Court’s matrix
 attached hereto, this 10th day of January, 2019.

                                                            ______________________________
                                                            MARIE S. DICKINSON, ESQUIRE
                                                            Florida Bar Number 126215
                                                            187 Ramblewood Drive
                                                            DeBary, FL 32713
                                                            Phone: 407.322.6012
                                                            Facsimile: 407.386.7229
                                                            E-Mail: servicedickinsonlaw@gmail.com
Label Matrix for local noticingCase 6:17-bk-06539-CCJ        Doc 53
                                              Patricia A Hartwig                  Filed 01/09/19       Page   3 ofMccausland
                                                                                                        Elizabeth   4
113A-6                                        100 South Center Road                                       426 North Ferncreek Avenue
Case 6:17-bk-06539-CCJ                        Sanford, FL 32771-8304                                      Orlando, FL 32803-5442
Middle District of Florida
Orlando
Thu Jan 3 17:47:36 EST 2019
ACS/Wells                                     Bank of America, N.A.                                       Brighthouse Networks
ACS Education Service                         P O Box 982284                                              PO Box 30574
501 Bleecker Street                           El Paso, TX 79998-2284                                      Tampa, FL 33630-3574
Utica, NY 13501-2401


Chrysler Credit Corporation                          Commenity Bank/Avenue                                Credit Protection
30600 Telegraph Road                                 PO Box 182789                                        One Galleria Tower
Bingham Farms, MI 48025-4530                         Columbus, OH 43218-2789                              13355 Noel Road - Suite 2100
                                                                                                          Dallas, TX 75240-6837


Ditech Financial, LLC                                Florida Department of Revenue                        Internal Revenue Service
PO Box 6172                                          Bankruptcy Unit                                      Post Office Box 7346
Rapid City, SD 57709-6172                            Post Office Box 6668                                 Philadelphia PA 19101-7346
                                                     Tallahassee FL 32314-6668


Lane Bryant/Comenity                                 Robertson, Anschutz & Schneid                        Rushmore Loan Mgmt Services
PO Box 659728                                        6409 Congress Ave #100                               PO Box 52708
San Antonio, TX 78265-9728                           Boca Raton, FL 33487-2853                            Irvine, CA 92619-2708



SYNC/Wal-Mart                                        Seminole County Tax Collector                        Seminole County Tax Collector
PO Box 965024                                        1101 E First Street                                  Attn: Ray Valdes
El Paso, TX 79998                                    Sanford, FL 32771-1468                               Post Office Box 630
                                                                                                          Sanford FL 32772-0630


Wilmington Savings Fund Society, FSB                 Laurie K Weatherford +                               United States Trustee - ORL7/13 7+
Rushmore Loan Management Services, LLC               Post Office Box 3450                                 Office of the United States Trustee
P.O. Box 55004                                       Winter Park, FL 32790-3450                           George C Young Federal Building
Irvine, CA 92619-5004                                                                                     400 West Washington Street, Suite 1100
                                                                                                          Orlando, FL 32801-2210

Elizabeth McCausland +                               Nicole Mariani Noel +                                Marie S.M. Dickinson +
Liz McCausland, P.A.                                 Kass, Shuler, Solomon, Spector, etal                 Marie S.M. Dickinson, Esquire
426 N. Ferncreek Ave.                                PO Box 800                                           187 Ramblewood Drive
Orlando, FL 32803-5442                               Tampa, FL 33601-0800                                 DeBary, FL 32713-5108


Jessica A Hicks +
Kass Shuler, P.A.
PO Box 800
Tampa, FL 33601-0800




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                               Case
(u)Wilmington Savings Fund Society, FSB6:17-bk-06539-CCJ        Doc 53
                                                 End of Label Matrix      Filed 01/09/19   Page 4 of 4
c/o Matt Holtsinger                              Mailable recipients 24
P.O. Box 800                                     Bypassed recipients  1
Tampa33601                                       Total               25
